Citation Nr: 0632855	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-08 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to restoration of a 60 percent rating for 
ulcerative colitis, currently evaluated as 30 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from March 1985 to March 
1988.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  Currently, the veteran is not shown to have numerous 
attacks of ulcerative colitis in the past year and is not 
shown to manifest malnutrition, with only fair health during 
remissions.  The disability is productive of no more than 
moderately severe impairment.  

2.  The reduction in rating was carried out in accordance 
with applicable procedures.  Improvement in the condition was 
clinically established and sustained improvement has been 
shown.


CONCLUSION OF LAW

The criteria for restoration of a rating of 60 percent for 
ulcerative colitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.344, 4.114, Code 7323 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in December 2003, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in (his/her) possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for restoration of a 60 percent rating 
for his service connected disability.  He was not provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for a rating 
in excess of 30 percent, any question as to the appropriate 
effective date to be assigned is rendered moot.  

Service connection for ulcerative colitis was granted by the 
RO in 1996, with a 10 percent evaluation being initially 
assigned.  The rating for this disorder was increased to 30 
percent, effective the date of the initial grant of service 
connection, then to 60 percent disabling on the basis of an 
examination that was conducted in March 1998.  At that time, 
it was reported that the veteran had had a severe flare-up in 
August 1997 that required blood transfusion and 
hospitalization.  He had had 30 pounds of weight loss and 
reported intermittent bloody diarrhea.  He was disabled 
during an episode of diarrhea and had intermittent diffuse 
abdominal pain.  He was taking several medications, including 
Asocal, Prednisone and iron, for his disability.  Laboratory 
testing was within normal limits.  The diagnoses were 
exacerbation of ulcerative colitis, status post blood 
transfusion times two, and iron deficiency anemia.  

An examination was conducted by VA in April 2000.  At that 
time, it was noted that the veteran had had a last 
exacerbation of his ulcerative colitis in 1997.  He had been 
taking the medication Mercaptopurine for the past year.  He 
reported having 3 to 4 solid bowel movements per day.  He had 
no recurrent bright red blood per rectum and no history of 
melena.  His appetite was described as "OK" and he had no 
nausea, vomiting, or abdominal pain.  His weight was found to 
be stable at 204 pounds.  His height was listed as 5'9".  
Examination of the abdomen found no tenderness or distention.  
Bowel sounds were normal.  There was no anemia or 
malnutrition noted.  The diagnosis was chronic ulcerative 
colitis, on medication.  

Based upon the above-noted examination, the evaluation of the 
veteran's ulcerative colitis was proposed to be reduced from 
60 percent disabling to 30 percent disabling by rating 
decision of the RO in February 2001.  The reduction was made 
by rating decision dated in April 2002.  

Private treatment records, dated from 2000 to 2002 have been 
received.  These show that the veteran is seen approximately 
every other month.  In March 2002, it was noted that the 
veteran's ulcerative colitis was in full remission.  In a 
statement, dated in May 2002, the veteran's private physician 
reported that the veteran's ulcerative colitis had been 
associated with periods of severe abdominal pain, diarrhea 
and rectal bleeding associated with significant disability 
and impairment of his ability to work.  At present, the 
veteran required continuing mediation to maintain his colitis 
in remission, which would need to continue on an indefinite 
basis.  It was reported that the veteran would require 
medication, close medical surveillance, and periodic 
colonoscopies on a life-long basis to maintain his condition.  

Review of the record reveals that the reduction was taken out 
in accordance with applicable procedures.  The rating was not 
quite in effect for 5 years.  Nevertheless, the evidence does 
show material improvement, not improvement based on rest or 
episodic improvement.  While it is noted that the veteran is 
continuing to take medication, it is shown that there has 
been material improvement with that medication.  He has no 
evidence of anemia at the time of the reduction and has not 
been shown to be present thereafter.  His weight has been 
steady and, as noted, material improvement has been shown.

An examination was conducted by VA in December 2003.  At that 
time, it was noted that the veteran was currently taking the 
mediations Mercaptopurine and Asacol.  His weight was stable.  
He had 1 to 3 bowel movements per day that were usually 
solid.  There was no melena, bright red blood per rectum or 
abdominal pain.  He underwent a colonoscopy every two years.  
He had no nausea, vomiting, constipation or diarrhea.  He 
stood 5'9" and weighed 190 pounds.  He had no abdominal 
tenderness or distention and his bowel sounds were normal.  
No masses were felt.  He was well-developed and well-
nourished.  Laboratory testing was normal.  A colonoscopy 
performed in June 2003 was reported to show healed inactive 
ulcerative colitis.  The diagnosis was chronic ulcerative 
colitis, on medications.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

For ulcerative colitis that is moderately severe, with 
frequent exacerbations, a 30 percent rating is warranted; for 
severe disability, with numerous attacks a year and 
malnutrition, with health only fair during remissions, a 60 
percent evaluation is warranted; with pronounced disability, 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complications as liver abscess, a 
100 percent evaluation is warranted.  38 C.F.R. § 4.114, Code 
7323.  

For the veteran's 60 percent evaluation to be restored, he 
would have to manifest severe symptoms with numerous attacks 
during the year and malnutrition.  The record shows, however, 
that since his hospitalization in 1997, his condition has 
been stabilized by medication.  His recent colonoscopy showed 
his ulcerative colitis to be inactive.  He has not manifested 
malnutrition or had a recent severe flare-up of his disorder.  
While he needs to continue to take his mediation to control 
his disability, there is no indication that his health may be 
considered as only fair.  As such, the criteria for a rating 
in excess of 30 percent have not been demonstrated and 
restoration of the 60 percent rating is not warranted.  


ORDER

Restoration of a 60 percent rating for ulcerative colitis is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


